Title: To George Washington from Major General Artemas Ward, 4 May 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 4th May 1776

Your Letter of the twenty ninth of April is just come to hand. Agreeable to your desire I shall give an account of what has been done towards fortifying the Harbour. The Forts on Fort Hill in Boston, Charlestown Point, and Castle Point, are almost compleated, with a number of heavy Cannon mounted in each; a Work is in good forwardness on Noddles Island, and a Detachment of the Army is at work at Castle Island repairing the Batteries there. A number of Hulks are preparing to sink in the Channel. I have employed the Troops here to the greatest advantage in my power, have ordered all the Men not on actual duty to turn out upon fatigue every day, not allowing any superfluous Cooks nor Waiters; and upon receiving intelligence of a British Fleet being on its passage this way I directed all the Officers to turn out with their men upon the Works, which they chearfully complyed with and are constantly upon fatigue with their Men. I have set every wheel in motion which I could move to advantage, and shall neglect nothing in my power in order to give the Enemy a proper reception if they should pay us a visit.
I have inclosed a Return of this Division of the Army.
I am to inform your Excellency that I have just received a

Letter from the President of the Congress, by which I am informed the Congress has accepted my resignation. The sooner I am relieved the more agreeable it will be to me, as my health has declined much this Spring. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

